Citation Nr: 1123997	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain prior to January 28, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in November 2009 when it was remanded for additional evidentiary development.  

The claim of entitlement to a rating in excess of 40 percent for low back strain from January 28, 2009 to the present was also before the Board in November 2009 when it was remanded.  In an October 2010 statement, the Veteran wrote that he was satisfied with the 40 percent evaluation assigned from January 28, 2009, for his low back strain and no longer wished to pursue the appeal.  The issue is no longer in appellate status.  

The Veteran testified before the undersigned in a February 2008 video conference hearing.  

The claim of entitlement to service connection for arthritis of the back has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

During the appeal period under consideration, the service-connected low back disability is manifested by complaints of pain and limitation of motion of the lumbar spine but the limitation of motion of thoracolumbar flexion is not 30 degrees or less.   


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for low back strain prior to January 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in July 2005 and July 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected low back disability.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in the July 2005 and July 2008 VCAA letters and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the July 2008 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded an appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the status of the back which is sufficient to accurately rate the issue on appeal.  The examiner measured the range of motion of spine and noted the presence of lack of other pertinent symptomatology associated with the disability and also recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

As set out in the introduction, the Board notes a claim of entitlement to service connection for arthritis of the spine has been raised by the Veteran.  The Board finds that this claim is not inextricably intertwined with the current claim.  The new service connection claim was received on February 11, 2010.  A grant of service connection benefits for arthritis of the spine could not affect the present increased rating claim which only addresses the time period prior to January 28, 2009.  

No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  In an August 2010 statement, the Veteran reported that he did not have any further evidence to submit in support of his claim.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or medical assessment with regard to the source of the Veteran's spinal pain.  See Jandreau; see also Woehlaert.  

Analysis

In September 2004, the Veteran submitted a claim of entitlement to an increased rating for his service-connected low back disability.  In June 2009, the RO granted an increased rating to 40 percent and assigned an effective date of January 28, 2009.  The Veteran has indicated that he is satisfied with the 40 percent evaluation assigned from January 2009 but thought his spine disability warranted a 40 percent evaluation during the entire appeal period.  He desired to continue the appeal of the denial of a rating in excess of 20 percent prior to January 28, 2009.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disability is evaluated as 20 percent disabling under Diagnostic Code 5237 prior to January 28, 2009.  The General Rating Formula for Diseases and Injuries of the Spine provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, the Board notes that under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

 2) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

3) 100 percent -- Unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The medical evidence of record which is pertinent to the Veteran's low back claim consists of the report of a VA examination and addendum, and some private and VA clinical records.  

On VA examination in August 2005, the Veteran reported pain and stiffness in his lumbar back radiating down to both legs intermittently as well as neck pain.  He had stiffness throughout the spine, particularly in the lumbar and cervical regions.  When the pain was exacerbated, the flare-ups could last from three to ten days, otherwise the pain was chronic.  The intensity of the pain was reported by the Veteran to be six to eight out of ten with ten being the most severe pain.  The pain level reportedly did not decrease below a six.  The Veteran informed the examiner that he experienced flares of pain two to three times per year where the pain level was nine out of ten.  The duration varied but averaged ten days of pain at this level.  During the flares, he was unable to walk, sit or stand.  The Veteran denied bowel and bladder complaints related to back pain.  He reported sciatica during flares of pain with associated numbness.  The numbness would be bilateral and ran the length of the leg.  The Veteran worked in building maintenance and usually wore a brace at work.  He indicated he experienced some unsteadiness and his legs had given out the prior week resulting in stumbling.  The Veteran was generally able to walk, transfer, pursue his activities of daily living and his usual occupation.  When the back was very painful, it would interfere with driving and slowed down activities of daily living.  The Veteran also limited his movements because of back pain.  He took more frequent rests during normal activities and had given up some activities such as basketball due to pain.  

Physical examination revealed the spine, limbs, posture, gait, position of the head, curvature of the spine, and symmetry of spinal motion were all within normal limits.  The examiner noted that the range of motion of the thoracolumbar spine was quite limited and the Veteran attributed this limitation to pain.  Forward flexion was measured as being from 0 to 25 degrees.  The examiner reported the Veteran expressed a great amount of tenderness in all directions in the range of motion.  The examiner noted that the cervical and thoracolumbar ranges of motion were disproportionately limited when compared with observed ranges of motion the Veteran exhibited during ambulation, dressing, reaching for a soda and other motions observed during the course of the examination.  

Neurological examination was normal with the exception that deep tendon reflexes could not be elicited at either the patella or the Achilles tendons.  Positive Waddell signs.  Lasegue's sign was positive on the left side only.  There had been no episodes of incapacitation in the past year.  MRI examination was interpreted as revealing diffuse degenerative disc disease throughout the spine.  The diagnoses were degenerative disc disease of the cervical and lumbar spine; small right L4-L5 paracentral disc protrusion contacting the right L5 emerging nerve root; and mild L5-S1 disc bulge.  

A private clinical record dated in July 2006 reveals the Veteran sought treatment for neck pain and stiffness with radiation to the upper extremities.  There was no mention of problems with the low back.  

In February 2007, the Veteran sought treatment from a private health care provider reporting he had a few weeks history of low back pain.  He was working two jobs which included mopping and some lifting.  There was no known injury and no radiation of pain to the legs.  It hurt to twist the body.  There was no dysuria.  There was a full range of motion of the back.  The assessment was strain of the back.  

In February 2008, the Veteran testified before the undersigned that he rated his daily pain as being eight out of ten and the pain would radiate down both legs, left more than right. He identified numbness and tingling going down the leg.  He had to avoid stairs if possible.  He did not do any yard work.  He used to play basketball but he did not anymore due to pain.  He was employed as a housekeeper at a local college and had been employed there for nine years.  The job entailed bending,  some lifting and operating a buffer machine.  The Veteran testified that, the prior year, he had to use all of his annual leave and sick leave due to back pain.  He reported he was reprimanded at work.  The Veteran denied being able to touch his toes or bend 90 degrees at the waist.  He denied being able to bend backward.  

In February 2008, the Veteran sought treatment for low back stiffness and soreness which was worsening.  Ibuprofen didn't help.  He wore a brace occasionally such as when lifting.  The pain was in the left lumbar/sacral area and radiated down the outside and back of the left leg to his toes.  Physical examination revealed a full range of motion of the lumbar spine.  The lumbar spine was tender to percussion.  The pertinent assessment was degenerative disc disease.  

The Board finds that the competent evidence of record weighs against finding that the service-connected low back disability warrants more than a 20 percent disability evaluation at any time during the appeal period.  

With regard to limitation of forward flexion of the thoracolumbar spine, the Board notes the examiner who conducted the October 2005 VA examination measured the thoracolumbar flexion as being restricted to 25 degrees.  Significantly, the examiner also noted that the range of motion was disproportionately limited when compared with the Veteran's observed ranges of motion at other times during the examination.  While "disproportionately limited" is not quantified by the examiner in the examination report, the Board interprets this language to evidence an actual range of motion of something greater than 30 degrees for thoracolumbar flexion.  The Board does not believe that an examiner would comment on a difference in the measured range of motion of the spine versus the observed range of motion of the spine if it was 5 degrees or less.  The Board places greater probative weight on the examiner's observations as to the range of motion of the Veteran's spine during the entire examination over the single recording of the significantly limited flexion.  The observations of the greater ranges of motion when the Veteran was ambulating, dressing, reaching for a soda, and "other motions observed" cumulatively outweigh the single report of flexion being limited to 25 degrees.  This finding is supported by the clinical records generated subsequent to the VA examination report in February 2007 and February 2008 which document a full range of motion of the spine which measurements were made when the Veteran was seeking treatment specifically for flares of spine pain.  This finding is also supported by the examiner's notation that Waddell's signs were positive.  The positive Waddell sign is indicative of possible non-organic or psychological component to low back pain. See Waddell, et al. "Nonorganic Physical Signs in Low-Back Pain"; Spine (Phila PA 1976); 1980 Mar- Apr; 5(2): 117-125.

The finding that the Veteran's back symptomatology was not as severe as reported at the time of the August 2005 VA examination is supported by a lack of clinical records documenting the Veteran seeking treatment for the disorder.  As set out above, the Veteran had very infrequent contact with health care providers with regard to back complaints.  If, in fact, his back symptomatology was as severe as reported at the time of the August 2005 VA examination and at the time of the video conference hearing, the Board finds the Veteran would have sought treatment for the pain.  This is especially so as the Veteran has been employed in housekeeping during the entire appeal period, a job which suggests to the Board it requires a lot of movement, including movement of the spine.  

An increased rating is not warranted at any time during the appeal period based on limitation of thoracolumbar flexion upon consideration of pain on use and during flares.  There is no quantification of the extent of additional loss of motion, if any, that the Veteran might experience as a result of pain on use or during flares during the appeal period. 

An increased rating is not warranted for the service-connected low back disability based on the presence of ankylosis.  At all times during the appeal period, the evidence demonstrates that the Veteran has been able to move his low back.  The Veteran has not alleged that he was not able to move his back.  

There is no competent evidence of record of the presence of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks or more.  At the time of the VA 2005 examination, no incapacitating episodes for the prior year were noted.   The pertinent clinical records dated during the appeal period do not reference incapacitating episodes.   Furthermore, to the extent that the Veteran has reported the presence of incapacitating pain, there is no evidence of record that a physician has prescribed bed rest for treatment.  The clinical evidence does not support such a finding and the Veteran has not reported that he was prescribed bed rest for treatment.  

An increased rating is not warranted for the service-connected back based on the presence of separate neurological manifestations.  There is no competent evidence of record demonstrating that the service-connected low back strain is manifested by any separate neurological problems at any time during the pertinent appeal period.  While the Veteran has reported he had radiating pain, this has not been attributed to the service-connected disability.  The Board finds the Veteran is competent to report on the presence of pain (with credibility being a separate determination) but, as a lay person, he is not competent to attribute the reports of radiating pain to specific pathology including spinal pathology.  The Board notes further that on VA examination in January 2010, the examiner indicated that while the Veteran's MRI did show some neurological deficits with L5 radiculopathy, to state that was related to the back injury in the military would be pure speculation.

Based on the above, the Board finds that the preponderance of the competent evidence of record weighs against finding that the service-connected low back strain warrants an evaluation in excess of 20 percent at any time prior to January 28, 2009.  

Extraschedular considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (pain and limitation of motion of the back).

The Board further observes that, even if the available schedular evaluation for the disability was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his back.  Indeed, it does not appear from the record that he has been hospitalized at all for the service-connected low back disability during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has apparently maintained employment during the entire appeal period and there is nothing in the record which suggests that the service-connected disability markedly impact his ability to perform his job.   In fact, at one time, the record demonstrates that the Veteran was working two jobs at once. Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is no probative evidence in the record to indicate that his service-connected low back disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired)].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


